DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	The preliminary amendment to the specification has been received and accepted.

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 10/2/2020 and 9/2/2021 have been received.
	Copies of Foreign Patent Documents WO2015118420 and CN202432002 from the IDS dated 10/2/2020 cannot be found in the file wrapper.  Those references have been lined through and not considered.  A translation of CN202432002 appears in the file wrapper; but, not the original document.  All other references have been considered.  It is noted that CN202435002 appears in the file wrapper but does not appear to be cited in the IDS. 

Drawings
1) Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated per the second full paragraph of page 17 of the originally filed specification.  See MPEP § 608.02(g).  
2) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 160 from figure 1.  
3) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ai, A1, and A2 from the first full paragraph of page 18 of the originally filed specification (the paragraph that begins with “FIG. 7”.
4) Further, the drawings are objected to because hatching has not been shown to indicate sectional portions of the figures in accordance with 37 CFR 1.84(h)(3).  See at least figures 1-2, 9, and 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  “he” in line 1 should be --the--.  Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 20 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 11, 13, 17, 19, 23, 25-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7, 11, 13, 17, 19, 23, 25-26, and 29 are rejected for not ending in a period.  It is unclear if further limitations are intending to be recited or not in the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bey (U.S. 2017/0184218).
Bey discloses a ball valve trim apparatus (in particular the embodiment of fig. 2) for controlling the flow of fluid under high pressure-differential conditions, the ball (115) having a passage for the fluid (within the ball), the apparatus comprising: a plurality of impedance trim plates (130, see fig. 2 showing the plurality) positioned in the fluid passage at an angle that is acute to a plane passing through the longitudinal axis of the passage (horizontally in fig. 2) and the axis of rotation of the ball (vertically in fig. 2) when the valve is in the fully-opened position (see the positions of the plates in fig. 2, when in the fully opened position (not depicted), the plates will be acute to the plane described above and in a similar manner to the applicant’s plates); each trim plate having a plurality of holes (131) extending through the plate, the holes forming a predetermined pattern that is offset from a pattern formed by holes in an adjacent trim plate (see fig. 2, notice the holes 131 in the right plate are offset relative to the holes 131 in the middle plate and the holes in the middle plate 131 being offset from the holes 131 in the leftmost plate, especially in the vertical direction); each of the trim plates being mounted for rotation about an axis that is parallel to the axis of rotation of the ball (as shown in fig. 2 and as is known in the art, see also para. 33).
Regarding claim 22, Bey further discloses wherein the plurality of trim plates are spaced apart a predetermined distance such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).
Regarding claim 23, Bey further discloses wherein the plurality of trim plates are angled with respect to each other such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 12-14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bey  in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”).
Regarding claim 1, Bey discloses a ball valve trim apparatus (in particular the embodiment of fig. 2) for controlling the flow of fluid under high differential pressure conditions, the ball (115) having a passage for the fluid (within the ball), the apparatus comprising: a plurality of impedance trim plates (130, see fig. 2 showing the plurality) positioned in the fluid passage at an angle that is acute to a plane passing through the longitudinal axis of the passage (horizontally in fig. 2) and the axis of rotation of the ball (vertically in fig. 2) when the valve is in the fully-opened position (see the positions of the plates in fig. 2, when in the fully opened position (not depicted), the plates will be acute to the plane described above and in a similar manner to the applicant’s plates); each trim plate having a plurality of holes (131) extending through the plate, the holes forming a predetermined pattern that is offset from a pattern formed by holes in an adjacent trim plate (see fig. 2, notice the holes 131 in the right plate are offset relative to the holes 131 in the middle plate and the holes in the middle plate 131 being offset from the holes 131 in the leftmost plate, especially in the vertical direction).
Bey does not appear to disclose the holes in the trim plates being fitted with tungsten carbide bushings for passing the pressurized fluid; the upstream surface of the trim plates surrounding the holes being covered by a layer of tungsten carbide.
AAPA teaches it was known in the art to have a trim plate fitted with tungsten carbide bushings (150 in fig. 1, see pg. 11, the fourth and fifth lines from the bottom describing 150 as tungsten carbide) and having an upstream surface of the trim plate being covered by a layer of tungsten carbide (170 in fig. 1, see pg. 12, the 6th and 7th lines from the top describing 170 as being a tungsten carbide overlay).  See the beginning of the last paragraph of page 11 describing the typical prior art impedance plate 100.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impedance plates of Bey by having tungsten carbide bushings fitted in the holes and a tungsten carbide layer on the upstream surface of the trim plates as taught by AAPA in order to better protect the holes and surface from erosion and premature wear (see the sole full paragraph of page 11 of the applicant’s specification).
Regarding claim 3, Bey as modified further discloses wherein each of the trim plates is mounted for rotation about an axis that is parallel to the axis of rotation of the ball (as shown in fig. 2 and as is known in the art, see also para. 33).
Regarding claim 4, Bey as modified further discloses wherein the plurality of trim plates are spaced apart a predetermined distance such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).
Regarding claim 5, Bey as modified further discloses wherein the plurality of trim plates are angled with respect to each other such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).
Regarding claim 12, Bey discloses a ball valve trim apparatus (in particular the embodiment of fig. 2) for controlling the flow of fluid under high pressure-differential conditions, the ball (115) having a passage for the fluid (within the ball), the apparatus comprising: a plurality of impedance trim plates (130, see fig. 2 showing the plurality) positioned in the fluid passage at an angle that is acute to a plane passing through the longitudinal axis of the passage (horizontally in fig. 2) and the axis of rotation of the ball (vertically in fig. 2) when the valve is in the fully-opened position (see the positions of the plates in fig. 2, when in the fully opened position (not depicted), the plates will be acute to the plane described above and in a similar manner to the applicant’s plates); each trim plate having a plurality of holes (131)  extending through the plate; each of the trim plates being mounted for rotation about an axis that is parallel to the axis of rotation of the ball (as shown in fig. 2 and as is known in the art, see also para. 33).
Bey does not appear to disclose the holes in the trim plates being fitted with tungsten carbide bushings for passing the pressurized fluid.
AAPA teaches it was known in the art to have a trim plate fitted with tungsten carbide bushings (150 in fig. 1, see pg. 11, the fourth and fifth lines from the bottom describing 150 as tungsten carbide) and having an upstream surface of the trim plate being covered by a layer of tungsten carbide (170 in fig. 1, see pg. 12, the 6th and 7th lines from the top describing 170 as being a tungsten carbide overlay).  See the beginning of the last paragraph of page 11 describing the typical prior art impedance plate 100.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impedance plates of Bey by having tungsten carbide bushings fitted in the holes and a tungsten carbide layer on the upstream surface of the trim plates as taught by AAPA in order to better protect the holes and surface from erosion and premature wear (see the sole full paragraph of page 11 of the applicant’s specification).
Regarding claim 13, Bey as modified further discloses wherein the holes forming a predetermined pattern that is offset from a pattern formed by holes in an adjacent trim plate (see fig. 2, notice the holes 131 in the right plate are offset relative to the holes 131 in the middle plate and the holes in the middle plate 131 being offset from the holes 131 in the leftmost plate, especially in the vertical direction).
Regarding claim 14, Bey as modified further discloses wherein the upstream surface of the trim plates surrounding the holes being covered by a layer of tungsten carbide (taught above in the rejection of claim 12).
Regarding claim 16, Bey as modified further discloses wherein the plurality of trim plates are spaced apart a predetermined distance such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).
Regarding claim 17, Bey as modified further discloses wherein the plurality of trim plates are angled with respect to each other such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).
Regarding claim 19, Bey discloses the claimed invention but does not appear to disclose the holes in the trim plates being fitted with tungsten carbide bushings for passing the pressurized fluid.
AAPA teaches it was known in the art to have a trim plate fitted with tungsten carbide bushings (150 in fig. 1, see pg. 11, the fourth and fifth lines from the bottom describing 150 as tungsten carbide).  See the beginning of the last paragraph of page 11 describing the typical prior art impedance plate 100.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impedance plates of Bey by having tungsten carbide bushings fitted in the holes as taught by AAPA in order to better protect the holes a from erosion and premature wear (see the sole full paragraph of page 11 of the applicant’s specification).

Claim(s) 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of AAPA as applied to claims 1 and 12, respectively, above, and further in view of Gattavari (U.S. 10,100,947).
Regarding claims 2 and 15, Bey as modified discloses the claimed invention but does not appear to disclose the upstream surface of one or more trim plates having a convex contour.
Gattavari teaches it was known in the art to have trim plates (4) with convex contours (42) on the upstream surface (on at least a surface that has fluid flowing past it and is at least upstream near the entrance of the valve).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Bey by having convex contours on the upstream surface of the plates as taught by Gattavari in order to have greater resistance to cavitation and choked flow as well as decrease noise (as is desired by Bey, see para. 33)(see col. 4, ll. 14-34 of Gattavari).

Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of Gattavari and AAPA.
Regarding claim 6, Bey discloses a ball valve trim apparatus (in particular the embodiment of fig. 2) for controlling the flow of fluid under high differential pressure conditions, the ball (115) having a passage for the fluid (within the ball), the apparatus comprising: a plurality of impedance trim plates (130, see fig. 2 showing the plurality) positioned in the fluid passage at an angle that is acute to a plane passing through the longitudinal axis of the passage (horizontally in fig. 2) and the axis of rotation of the ball (vertically in fig. 2) when the valve is in the fully-opened position (see the positions of the plates in fig. 2, when in the fully opened position (not depicted), the plates will be acute to the plane described above and in a similar manner to the applicant’s plates); each trim plate having a plurality of holes (131) extending through the plate.
Bey does not appear to disclose the upstream surface of at least one trim plate having a convex contour or the holes in the trim plates being fitted with tungsten carbide bushings for passing the pressurized fluid.
Gattavari teaches it was known in the art to have trim plates (4) with convex contours (42) on the upstream surface (on at least a surface that has fluid flowing past it and is at least upstream near the entrance of the valve).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bey by having convex contours on the upstream surface of the plates as taught by Gattavari in order to have greater resistance to cavitation and choked flow as well as decrease noise (as is desired by Bey, see para. 33)(see col. 4, ll. 14-34 of Gattavari).
AAPA teaches it was known in the art to have a trim plate fitted with tungsten carbide bushings (150 in fig. 1, see pg. 11, the fourth and fifth lines from the bottom describing 150 as tungsten carbide) and having an upstream surface of the trim plate being covered by a layer of tungsten carbide (170 in fig. 1, see pg. 12, the 6th and 7th lines from the top describing 170 as being a tungsten carbide overlay).  See the beginning of the last paragraph of page 11 describing the typical prior art impedance plate 100.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impedance plates of Bey by having tungsten carbide bushings fitted in the holes and a tungsten carbide layer on the upstream surface of the trim plates as taught by AAPA in order to better protect the holes and surface from erosion and premature wear (see the sole full paragraph of page 11 of the applicant’s specification).
Regarding claim 7, Bey as modified further discloses wherein the holes forming a predetermined pattern that is offset from a pattern formed by holes in an adjacent trim plate (see fig. 2, notice the holes 131 in the right plate are offset relative to the holes 131 in the middle plate and the holes in the middle plate 131 being offset from the holes 131 in the leftmost plate, especially in the vertical direction).
Regarding claim 8, Bey as modified further discloses wherein the upstream surface of the trim plates surrounding the holes being covered by a layer of tungsten carbide (as taught above in the rejection of claim 6).
Regarding claim 9, Bey as modified further discloses wherein each of the trim plates is mounted for rotation about an axis that is parallel to the axis of rotation of the ball (as shown in fig. 2 and as is known in the art, see also para. 33).
Regarding claim 10, Bey as modified further discloses wherein the plurality of trim plates are spaced apart a predetermined distance such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).
Regarding claim 11, Bey as modified further discloses wherein the plurality of trim plates are angled with respect to each other such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).

Claim(s) 20-21, 24-25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of Gattavari.
Regarding claims 20 and 21, Bey discloses the claimed invention but does not appear to disclose the upstream surface of one or more trim plates having a convex contour.
Gattavari teaches it was known in the art to have trim plates (4) with convex contours (42) on the upstream surface (on at least a surface that has fluid flowing past it and is at least upstream near the entrance of the valve).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bey by having convex contours on the upstream surface of the plates as taught by Gattavari in order to have greater resistance to cavitation and choked flow as well as decrease noise (as is desired by Bey, see para. 33)(see col. 4, ll. 14-34 of Gattavari).
Regarding claim 24, Bey discloses a ball valve trim apparatus (in particular the embodiment of fig. 2) for controlling the flow of fluid under high pressure-differential conditions, the ball (115) having a passage for the fluid (within the ball), the apparatus comprising: a plurality of impedance trim plates (130, see fig. 2 showing the plurality) positioned in the fluid passage at an angle that is acute to a plane passing through the longitudinal axis of the passage (horizontally in fig. 2) and the axis of rotation of the ball (vertically in fig. 2) when the valve is in the fully-opened position (see the positions of the plates in fig. 2, when in the fully opened position (not depicted), the plates will be acute to the plane described above and in a similar manner to the applicant’s plates); each of the trim plates being mounted for rotation about an axis that is parallel to the axis of rotation of the ball (as shown in fig. 2 and as is known in the art, see also para. 33).
Bey does not appear to disclose the upstream surface of one or more trim plates have a convex contour.
Gattavari teaches it was known in the art to have trim plates (4) with convex contours (42) on the upstream surface (on at least a surface that has fluid flowing past it and is at least upstream near the entrance of the valve).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bey by having convex contours on the upstream surface of the plates as taught by Gattavari in order to have greater resistance to cavitation and choked flow as well as decrease noise (as is desired by Bey, see para. 33)(see col. 4, ll. 14-34 of Gattavari).
Regarding claim 25, Bey as modified further discloses wherein the holes forming a predetermined pattern that is offset from a pattern formed by holes in an adjacent trim plate (see fig. 2, notice the holes 131 in the right plate are offset relative to the holes 131 in the middle plate and the holes in the middle plate 131 being offset from the holes 131 in the leftmost plate, especially in the vertical direction).
Regarding claim 28, Bey as modified further discloses wherein the plurality of trim plates are spaced apart a predetermined distance such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).
Regarding claim 29, Bey as modified further discloses wherein the plurality of trim plates are angled with respect to each other such that maximum outlet velocity of the fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of Gattavari as applied to claim 24 above, and further in view of AAPA.
Regarding claims 26 and 27, Bey as modified discloses the claimed invention but does not appear to disclose the holes in the trim plates being fitted with tungsten carbide bushings for passing the pressurized fluid; the upstream surface of the trim plates surrounding the holes being covered by a layer of tungsten carbide.
AAPA teaches it was known in the art to have a trim plate fitted with tungsten carbide bushings (150 in fig. 1, see pg. 11, the fourth and fifth lines from the bottom describing 150 as tungsten carbide) and having an upstream surface of the trim plate being covered by a layer of tungsten carbide (170 in fig. 1, see pg. 12, the 6th and 7th lines from the top describing 170 as being a tungsten carbide overlay).  See the beginning of the last paragraph of page 11 describing the typical prior art impedance plate 100.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the impedance plates of Bey by having tungsten carbide bushings fitted in the holes and a tungsten carbide layer on the upstream surface of the trim plates as taught by AAPA in order to better protect the holes and surface from erosion and premature wear (see the sole full paragraph of page 11 of the applicant’s specification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zuccarelli et al. (U.S. 2005/0126647) discloses a ball valve with perforated baffles that are inclined and is seen to be pertinent to the applicant’s invention as disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753